DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1, 19, and 20: Ineligible.
Claims 1-20 are directed to a product (Claims 1), a system (Claim 19), and a process (Claim 20). 
Claim 11 recites a product (apparatus). The claim is directed to a product, which is a statutory category of invention (Step 1: YES). Claim 19 recites a system, which is a statutory category of invention (Step 1: YES).  Claim 20 recites a process, which is a statutory category of invention (Step 1: YES).
The claims are analyzed to determine whether it is directed to a judicial exception.  Claim 1 recites receiving a plurality of test models including the at least one model; determining if each of the test models has at least one verifier associated therewith; and recommending the at least one model based on the determination.  These limitations, as drafted, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components.  Under human activity, more specifically, the limitations are fundamental economic practice, as well as commercial interaction (business relations) and managing interactions between people.  Accordingly, the claim recites an abstract idea.  The non-transitory computer-accessible readable medium with computer-instructions in Claim 1, and computer hardware arrangement in Claim 19, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in the claims do not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: Yes. The claims recite an abstract idea). 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of non-transitory computer-accessible readable medium with computer-instructions in Claim 1, and computer hardware arrangement in Claim 19. The computer hardware/software is recited at such a high-level of generality (i.e. as a generic computer components) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. (Step 2A-Prong 2: NO.  The additional claimed elements are not integrated into a practical application). 
Next, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements of (non-transitory computer-accessible readable medium with computer-instructions in Claim 1, and computer hardware arrangement in Claim 19) in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claims do not amount to significantly more than the recited abstract idea (Step 2B: NO; The claim do not provide significantly more, and are not patent eligible).
Claim 2 recites the computer-accessible medium of claim 1, wherein the computer arrangement is further configured to receive an indication of a stake associated with each of the test models.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 3 recites the computer-accessible medium of claim 2, wherein the stake is at least one of a financial stake or a reputation stake.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 4 recites the computer-accessible medium of claim 3, wherein the financial stake is a cryptocurrency.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 5 recites the computer-accessible medium of claim 1, wherein the computer arrangement is further configured to analyze at least one of the test models using a machine learning procedure.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 6 recites the computer-accessible medium of claim 5, wherein the machine learning procedure includes at least one of a convolutional neural network or a recurrent neural network.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 7 recites the computer-accessible medium of claim 1, wherein the computer arrangement is further configured to analyze at least one of the test models using empirical Bayes procedure.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 8 recites the computer-accessible medium of claim I, wherein the computer arrangement is further configure to remove at least one particular model if the at least one particular model does not have at least one verifier associated therewith.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 9 recites the computer-accessible medium of claim 1, wherein the at least one verifier is at least one person testing at least some of the test models.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 10 recites the computer-accessible medium of claim 9, wherein the computer arrangement is configured to receive an indication of a stake from the at least one person associated with the verification of the test models.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 11 recites the computer-accessible medium of claim 10, wherein the stake is a financial stake.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 12 recites the computer-accessible medium of claim I1, wherein the financial stake is a cryptocurrency.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 13 recites the computer-accessible medium of claim 10, wherein the computer arrangement is configured to provide a further indication to the at least one person of a further stake based on the at least one person's verification of the test models.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 14 recites the computer-accessible medium of claim 1, wherein the at least one verifier is configured to rank each of the test models.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 15 recites the computer-accessible medium of claim 1, wherein the computer arrangement is further configured to analyze at least one of the test models using at least one dataset.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 16 recites the computer-accessible medium of claim 15, wherein the at least one dataset is a financial dataset or a medical dataset.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 17 recites the computer-accessible medium of claim 1, wherein the at least one verifier includes a plurality of verifiers, and wherein the computer arrangement is further configured compare each of the verifiers to each other.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 18 recites the computer-accessible medium of claim 17, wherein the computer arrangement is further configured to award a utility to at least some of the verifiers based on the comparison.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 15, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Craib US 11164107, in view of Gao CN 111832606. 
Regarding claims 1, 19 and 20, Craib discloses a non-transitory computer-accessible medium having stored thereon computer-executable instructions for recommending at least one model, wherein, when a computing arrangement executes the instructions, the computing arrangement is configured to perform procedures comprising: 
receiving a plurality of test models including the at least one model (Fig. 1, Col. 5, Lines 20+, Send data to data source; A model can be one variable or data point; Test data that is submitted; Col. 14, Lines33+); 
and recommending the at least one model based on a determination (Col. 5, Lines 20+; Crypto-tokens examine based on “successful” estimates; destruction is a recommendation based on the examination by the machine learning model of the staked; Col. 14, Lines33+).
Craib also discloses determining if a submission is original or authentic (Col. 27, Lines 10-30), but fails to disclose if a model has a verifier attached. 
However, Gao discloses a machine learning competition with a model verifier that forms a model verification committee that downloads model and test data, runs a script and ranks each model based on verified protocol (Claim 1, “A block chain architecture based on machine learning competition, wherein it comprises the following steps: 1) the user registers node in the block chain, and broadcasting to the block chain network; the block chain network comprises task publisher, model trainer and model verifier three different identity of the node; 2) the task publisher issuing machine learning task in the block chain, block chain updating the current task list; 3) the model trainer checks the task list; selecting the task with ability to carry out machine learning training; 4) the block chain network randomly selects several nodes except the model trainer node to form the model verifier committee; the model verifier in the committee downloads the model and the corresponding test data set; running the evaluation script test model performance; giving the model ranking; then, the model verifier committee determines the final model ranking based on the consistency protocol and marks the winning model; 5) after finishing the ranking consensus, the model verifier committee randomly selects a model verifier node to issue a new block, comprising a previous block hash, task related transaction and machine learning task information; 6), inquiring the block chain database by the nodes in the block chain network”; “consistency of protocol” requires prior verification).
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Craib with the verification system of Gao.  Doing so ensures greater efficiency in model creation, while saving time and effort on effectively selecting the proper model. 
Modified Craib also discloses a computer hardware arrangement (Claim 19). 
Regarding claim 2, modified Craib discloses wherein the computer arrangement is further configured to receive an indication of a stake associated with each of the test models (stakes indicators throughout; Claims 1, 2, 8, etc.).
Regarding claim 3, modified Craib discloses wherein the stake is at least one of a financial stake or a reputation stake (Financial stake; Col. 14, Lines 55+; Col. 15, Lines 1-25; Col. 17, Lines 4-45, financial instrument value).
Regarding claim 4, Craib discloses wherein the financial stake is a cryptocurrency (Financial stake of cryptocurrency defined throughout; Col. 4, Lines 32-64, cryptographic token for higher performing DSCN; Col. 4, Lines 5-55, cryptographic token staking).
Regarding claim 5, Craib discloses wherein the computer arrangement is further configured to analyze at least one of the test models using a machine learning procedure (Machine learning described throughout).
Regarding claim 14, modified Craib discloses wherein the at least one verifier is configured to rank each of the test models (“Each DSCN of a plurality of DSCNs is ranked based on indications of stakes received from each DSCN of the plurality of DSCNs (and, optionally, based on indications of confidence received from each DSCN of the plurality of DSCNs), to generate a plurality of ranked DSCNs”).
Regarding claim 15, modified Craib discloses wherein the computer arrangement is further configured to analyze at least one of the test models using at least one dataset (Dataset described throughout; “An accuracy of a target probability estimate received from the DSCN is calculated, via a processor and for each DSCN of the plurality of DSCNs, by comparing the received target probability estimate to a stored dataset”; “One approach to verifying accuracy in machine learning includes partitioning a dataset into a training set and a test set (or “holdout” set). Data of the test set may be referred to as “evaluation data.” A trained model (i.e., a machine-learned model that has been developed based on data of the training set) can be tested for its predictive accuracy using the test set, which it has not previously seen”).
Regarding claim 16, modified Craib discloses wherein the at least one dataset is a financial dataset or a medical dataset (Craib describes dataset as cryptocurrency throughout; “The first data can be a dataset associated with any of a variety of parameters, such as a trading value of a financial instrument (e.g., a hedge fund, a stock, etc.), medical data, weather patterns, etc., as discussed further below”).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Craib US 11164107, in view of Gao CN 111832606, as applied to claim 1 above, further in view of Lekivetz US 2020117580. 
Regarding claim 6, modified Craib fails to disclose wherein the machine learning procedure includes at least one of a convolutional neural network or a recurrent neural network.  However, Lekivetz teaches the use of convolutional neural networks in a machine learning context to make predictions from data (Para. 163). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Craib with the convolutional nueral network of Lekivetz. Doing so permits a machine learning model that can learn from and make predictions from the data (Para. 163), while giving the model greater expanse in model selection, and decreasing error probability. 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Craib US 11164107, in view of Gao CN 111832606, as applied to claim 1 above, further in view of Cella US 20200348662.  
Regarding claim 7, modified Craib fails to disclose wherein the computer arrangement is further configured to analyze at least one of the test models using empirical Bayes procedure.  However, Cella teaches the use of a bayes classifier procedure in a neural network when trained by a human or supervisor (Para. 1251, 1268 & Para. 1969). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Craib with the bayes procedure of Cella. Doing so allow adds more efficiency and accuracy to the modeling process. 

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Craib US 11164107, in view of Gao CN 111832606, as applied to claim 1 above, further in view of Moore US 10402726. 
Regarding claim 8, modified Craib fails to disclose wherein the computer arrangement is further configure to remove at least one particular model if the at least one particular model does not have at least one verifier associated therewith.  However, Moore discloses a model building system for simulation that can selectively remove entries based on a failure of a verification process of an entry (Col. 18, Lines 5-25, describing removal of entry based on failed verification operation). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Craib with the verification process of Moore.  Doing so ensures greater accuracy of the data by removing unverified data from the model. 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Craib US 11164107, in view of Gao CN 111832606, as applied to claim 1 above, further in view of Lin CN 112699414. 
Regarding claim 9, modified  Craib fails to disclose wherein the at least one verifier is at least one person testing at least some of the test models.  However, Lin discloses a machine learning model method where a person verifier examines summary information before further steps of submitting a stored certificate (“It can be understood that, for the verifier, the machine learning data verified by the verification of the verification request, the invention claims a machine learning data verification method initiated by the verification of the person and the verified person. Through the method, the verifier can know whether the summary information submitted by the verified person before submitting the stored certificate is generated by the real and effective machine learning model training and test operation, so as to judge the authenticity of the verified human research result”; “aiming at the verification person, the machine learning data verification of the verification of the verification request, the embodiment claims a machine learning data verification method initiated by the verification person and the verified person. Through the method, the verifier can know whether the summary information submitted by the verified person before submitting the stored certificate is generated by the real and effective machine learning model training and test operation, so as to judge the authenticity of the verified human research result.”). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Craib with the person verifier of Lin.  Doing so allows greater accuracy checks for the final model. 
Regarding claim 10, modified Craib discloses wherein the computer arrangement is configured to receive an indication of a stake from the at least one person associated with the verification of the test models (Lin, once the verified person stores the certificate, the information is considered “staked” as verified or authentic). 
Regarding claim 11, modified Craib discloses wherein the stake is a financial stake (Craib, Discloses financial instrument throughout as a target for a stock, with target data for buy/sell; Col. 5, Lines 20+; Crypto-tokens examine based on “successful” estimates; destruction is a recommendation based on the examination by the machine learning model of the staked; Col. 14, Lines33+).
Regarding claim 12, modified Craib discloses wherein the financial stake is a cryptocurrency (Craib, Discloses financial instrument throughout as a target for a stock, with target data for buy/sell; Col. 5, Lines 20+; Crypto-tokens examine based on “successful” estimates; destruction is a recommendation based on the examination by the machine learning model of the staked; Col. 14, Lines 33+).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BRANDON M DUCK/            Examiner, Art Unit 3698